Citation Nr: 0533528	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  96-18 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's request for waiver of recovery of an 
overpayment of non-service-connected disability pension 
benefits, in the original calculated amount of $1,754.00 and 
the amended calculated amount of $841.00, was timely 
received.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from October 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this case to the RO in June 2000.  On 
remand, the RO was instructed to act on the veteran's 
September 1992 notice of disagreement, which challenged the 
validity of the debt, both its creation and its amount.  The 
RO conducted and paid-and-due audit and determined that 
amount of the debt was correctly, calculated as $841.00, but 
that the debt was properly created.  It furnished the veteran 
and his representative a statement of the case in April 2005.  
The veteran has not responded with a timely substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).  Therefore, the issue as to the validity of 
the debt is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As part of the Board's June 2000 remand, the RO was 
instructed to obtain from the Debt Management Center (DMC) 
certification that the veteran had been sent a demand letter 
notifying him of the overpayment in question and advising him 
of his right to request waiver of recovery of that 
overpayment.  

In October 2004, the DMC provided certification that the 
initial demand letter with notice of the right to request a 
waiver was sent to the veteran in May 1992.  

The record reflects that the veteran received notice of two 
different overpayments.  He received a notice of overpayment 
in May 1992 in the amount of $1,542.00.  This debt appears to 
be the subject of the overpayment notice to which the DMC 
referred in the October 2004 certification.  However, this 
overpayment is not in dispute.  In fact, the veteran repaid 
this debt by check later in May 1992.  

The first notice of, and demand letter for, the overpayment 
in question, the sole issue before the Board at this time, 
the debt in the original calculated amount of $1,754.00, was 
apparently sent sometime after May 1992.  The record contains 
a copy of an August 1992 letter to the veteran indicating 
that VA had recently called to his attention indebtedness in 
the amount of $1,754.00, clearly suggesting that an earlier 
letter had been sent.  

It is certification concerning this letter, the initial 
demand letter for an overpayment in the amount of $1,754.00, 
that is required from the DMC.  The documents accompanying 
the DMC certification suggest that some type of notice may 
have been sent in June or July 1992, but it is unclear.  
Moreover, there is no certification from the DMC that any 
demand letter that may have been sent in June or July 1992 
included a notice of the veteran's right to request a waiver 
of recovery of overpayment.  

The Board is unable to make a determination on this appeal 
without this information.  Therefore, although the additional 
delay is sincerely regretted, the Board finds that a remand 
is required to secure the information discussed above from 
the DMC.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the DMC for 
the overpayment in the original 
calculated amount of $1,754.00 (a) 
verification in the form of a signed, 
written certification from DMC management 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver; (b) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
indicates the date of dispatch of the 
DMC's initial notice to the veteran with 
a statement that explains the details of 
the screen and a copy of the type of form 
letter sent to the veteran; and (c) a 
copy of any correspondence received from 
the veteran in response to the initial 
notice of this indebtedness and right to 
request waiver.  In the event that all or 
some of the above is unavailable, the RO 
should associate with the claims folder 
some documentation/confirmation that 
indicates that a letter was sent to the 
veteran informing him of the overpayment 
in this case and his appellate rights 
regarding a request for waiver to his 
address of record at the time.

2.  Then the RO should refer the waiver 
issue to the Committee for review and 
determination.  If the disposition 
remains unfavorable, the Committee should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

